ORDER

PER CURIAM.
AND NOW, this 17th day of November, 2004, upon consideration of the Report and Recommendations of the Disciplin*560ary Board dated September 17, 2004, the Petition for Reinstatement is granted. We further direct Office of Disciplinary Counsel to consider any future non-payment of tax liability as a ground for discipline.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.